à

blique Démocratique du Congo

DZ

tère des Affaires Foncières

N2.469.3/MIN/AFF.F/CTI/TS8H0,1/125/15

Direction des Titres Immobiliers
Circonscription Foncière de Tshopo 1. Transmis copie pour information à :
Division d& Titres Immobiliers. - Monsieur le Directeur Chef de
— Service des Titres Imnorsiliers.-
- Monsieur [9 Bosgaestre-de-aÂAgninistreteur
Commmnre de Territoire de Tahuns.-

v/0. * »G/060/0 U Monsieur le Chef de Division
: H/R / /015 D 2 4 Cadastre/ Tshopo 1.

à _I S ANG I.-

ISANG I.-

je : Projet Contrat d'Emphytéose .
elle n° : S,R.645..

“nmune : Territoire de Yabuma.-

: Localité Wenze VIII.-

A Xonsieur le Directeur Général de
la Société Plantations et--—-
= Mme M. Buileries du Congo S.A (PHC)
à KINSHAS A.-
JatPhonneur de vous faire parvenir, sous ce pli, avec prière de bien vouloir me le retourner düment
… signés, deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parcelle n° g,R.645.— ;
située dans leGermune, Territoire de _ Yghuma, localité Wenze VIII.—
que vous occupez en vertu de : Certificat d'Enregistrement Vol. CKk.59 Folio 156--—
du vingt-euatre août mil neuf cent cineusante-cinqg--*

Je vous signale que votre contrat n'interviendra qu'après le paiement de là somme reprise ci-dessous
et répartie comme suit :

- Prix de référence du terrain . FC 84.044,10
É - Taxe d'établissement du contrat . XXEXXKXEXXKXX
: - Taxe de P.V. de mise en valeur . F6 13.959,00
- Taxe de Certificat d'enregistrement : FC 7.740,00 ;
- Note d'usage : XXXXXXXXXXXXX
- Frais de mesurage et bornage . Fe RS #2379,00 EN LR
- Frais de consultation . F6 13.550,00
- Frais croquis : XXXXXXXXXXXXX
- Occupation provisoire nement n «à sem

“jover du 26/09: au31/12/2015 . FC 16.808,82 pr

RE PRE MX ne en de À ec RER RC RIRES

re TOTAL . FE 182.062,92 Te

A DEDUIRE : montant déjà payé suivant quittance n° XO 675 43 du 27/10 [ÈDAS.-
TOTAL . FCAELOER TR

EE ——— ———
Montant que je vous prie de bien vouloir verser en espèces entre les mains du Comptable des Titres

Immobiliers de ISANGI “où au compte n° 11.050/1524 auprès de la Banque
Centrale du Congo à KISANGANI.— La

La quittance qui vous sera délivrée doit m ‘être présentée ou transmise en communication, en ne,

Fe + È à f
£ k EN € ,
x y r YOY a

LR Je ma considératiqnl déndues/ 4
b.
ÆUBLIQUE DEMOCRATIQUE DU CONGO Isangi, le 26 septembre 2015.

MINISTERE DES AFFAIRES FONCIERES

CIRCONSRIPTION FONCIERE TSHOPO | N° 2.469.3/MIN/AFF/CTI/TSHO.1/126/2015
DIVISION DES TITRES IMMOBILIERS
ISANGI Transmis copie pour information à :
Téls : 0811480087 - 0810126700 - Monsieur le Comptable Public des Titres

Immobiliers Tshopo | à isangi.
- Monsieur le Chef de Ressort de la Direction
Générale des Recettes de la Province
Orientale à Basoko.
A Monsieur le Directeur Général de la Société
1 Plantations et Huileries du Congo S.A (PHC)
Objet : Projet Contrat à la signature à Kinshasa.
| Terrain n° S.R 645
Territoire de YAHUMA
Contrat d’emphytéose Monsieur,

Me référant à votre lettre/O.M n° DG/060/015 du 23 juillet 2015

par laquelle vous sollicitez le titre de propriété pour votre Terrain inscrit sous le n° SR 645 à usage agricole, situé dans le

Territoire de YAHUMA, localité WENZE VIII, j'ai l'honneur de vous faire parvenir en annexe à la présente, deux exemplaires
d'un projet de contrat d'emphytéose tout en vous priant de bien vouloir me les renvoyer dûment revêtus de votre signature
sur la rubrique « L'EMPHYTEOTE » accompagnés du bordereau de versement.

Ce contrat est établi aux conditions suivantes :

= Taxe d'établissement contrat : FC 4.650.000

À “= Taxe croquis : FC 1.860.00

= Note d'usage : FC 1.395.00
s Frais techniques «FC 930.00
= Frais administratifs *FC 465.00

: FC 9.300.00

TOTAL A PAYER

Je vous signale que l'intervention de votre contrat est conditionnée
au payement de la somme détaillée ci-dessus, montant que je vous demande de bien vouloir verser en espèces au
Guichet Unique de la Direction Générale des Recettes de la Province Orientale a Kisangani.

Votre désintéressement sera considéré comme la renonciation
tacite à votre demande qui sera d’ailleurs classée sans suite.
Veuillez agréer, Monsieur, Vassurance de ma considération
tr
ARNRATE SN
AS 2 (RÉCONSERVATEUR DES TIJRÉS IMMOBILIERS
eo) +

E LA 75
«1 D ge Ê W 7. A
P * Bet Lo Nom

distinguée.

